UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
V. CASE NO. 8:09-CR-543-T-17MAP

WILLIAM BRISCOE.

 

ORDER
This cause is before the Court on:
Dkt. 187 Construed Motion for Designation to BOP

Defendant William Briscoe, pro se, has inquired as to Defendant's
designation to the BOP, as Defendant Briscoe’s supervised release was
revoked on June 28, 2019, and Defendant Briscoe was sentenced to
a term of 18 months imprisonment, with credit for time served to be
calculated by the BOP. (Dkt. 186).

A certified copy of the Judgment for revocation of supervised
release (Dkt. 186) was provided to the U.S. Marshal. The Court has
verified that the U.S. Marshal has requested designation, and expects
that Defendant Briscoe will be designated on. or around September
4, 2019. Accordingly, it is |

ORDERED that pro se Defendant William Briscoe’s Construed
Motion for Designation to BOP (Dkt. 187) is denied without prejudice.
Case No. 8:09-CR=543-T-17MAP

DONE and ORDERED in Chambers in Tampa, Florida on wish of

August, 2019.

 

 

 

Copies to:

All parties and counsel of record
U.S. Marshal

Pro Se Defendant:

William Briscoe

Reg. No. 51339-018

Citrus County Detention Facility
2604 W. Woodland Ridge Dr.
Lecanto, FL 34461
